Citation Nr: 1826868	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a glioma (claimed as an inoperable malignant brainstem tumor), to include as due to ionizing radiation and herbicide exposure.   

2.  Entitlement to service connection for a right eye disorder, to include double vision and optic nerve damage.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in New York, New York.    

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a glioma (brain tumor) and right eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO denied service for a glioma claimed as an inoperable malignant brainstem tumor.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  The evidence received since the May 2011 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a glioma.  



CONCLUSIONS OF LAW

1.  The May 2011 rating decision that denied the Veteran's claim for service connection for a glioma is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the May 2011 rating decision is new and material, and the claim for service connection for a glioma is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied a claim for service connection for a glioma in a May 2011 rating decision.  In that decision, the RO found that there was no evidence that the Veteran's glioma manifested in service or within one year thereafter or that it was otherwise related to his military service.  The RO also stated that the evidence failed to show that the Veteran was exposed to toxic chemicals or ionizing radiation during service.  The Veteran was notified of the May 2011 rating decision and of his appellate rights; however, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the May 2011 rating decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).

In making this determination, the Board notes that, prior to the expiration of the appeal period, additional VA medical records were associated with the claims file in August 2011.  However, to the extent that the medical records referenced the Veteran's glioma, the evidence was cumulative and redundant of the evidence previously of record.  Therefore, the Board finds that new and material evidence was not received within one year of the May 2011 rating decision.  

The Board also notes that a statement from the Veteran was associated with the record in July 2011.  However, the Board finds that the July 2011 statement does not constitute a notice of disagreement with the May 2011 rating decision, as the Veteran did not express disagreement with that decision.  Indeed, in an August 2011 report of general information, the Veteran specifically asserted that he did not wish to file a claim or an appeal.  For these reasons, the Board finds that 38 C.F.R. § 3.156(b) does not apply.

The Veteran sought to reopen his claim for service connection for a glioma in February 2013.  The evidence received since the May 2011 rating decision includes VA medical records, private medical records, and lay statements.  Notably, in a September 2014 private medical opinion, Dr. V.C. (initials used to protect privacy) opined that it was at least as likely as not that the Veteran's brain cancer was a result of toxic exposures during his service at Fort McClellan.  In addition, the Veteran's representative submitted a report that provided additional details regarding the Veteran's alleged exposure to various environmental hazards during service.  This evidence relates to previously unestablished facts necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for a glioma is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for a glioma is reopened.  


REMAND

The Veteran has contended that his brain tumor is due to exposure to numerous environmental hazards while stationed at Fort McClellan, to include ionizing radiation, herbicides, polychlorinated biphenyls (PCBs), chlorinated compounds, chemical warfare agents, bacterial agents, pesticides, dioxin, benzene, lead, arsenic, trichloroethylene (TCE), contaminated water, and "CS gas."  See, e.g., March 2011 statement in support of claim; March 2011 radiation dose assessment questionnaire; November 2013 representative statement.  He has also asserted that he was exposed to underground and ground surface depleted uranium, sarin gas, mustard gas, and buried ammunition.  See March 2011 statement in support of claim.  In addition, the Veteran has contended that his brain tumor and eye disorder are due to his treatment with isoniazid (INH).  See November 2013 correspondence.  

The Veteran's service personnel records show that he was stationed at Fort McClellan from December 1984 to April 1985.  In support of his claim, the Veteran submitted articles regarding the various environmental hazards that were located at Fort McClellan and its surrounding areas.  The Veteran's representative also submitted an August 2013 combined environmental exposure report regarding the environmental hazards at Fort McClellan.  

In addition, the Veteran submitted a September 2014 private medical opinion from Dr. D.V. (initials used to protect privacy) in which she opined that it was at least as likely as not that his brain cancer was a result of toxic exposures at Fort McClellan. She further opined that the Veteran's secondary symptoms, including diplopia, stemmed from his brain stem glioma.  In so finding, Dr. V.C. stated that the Veteran was exposed to multiple carcinogens, including several that were associated with brain cancer.  She identified the specific carcinogens as pesticides, smoke, and fumes.  

The Board notes that the evidence of records suggests that various environmental hazards were present at Fort McClellan.  However, it is unclear whether the Veteran had actual exposure to those hazards, to include the specific carcinogens identified in the September 2014 private medical opinion.  For example, the August 2013 combined environmental exposure report referenced evidence regarding the presence and use of pesticides at Fort McClellan.  However, the report did not clearly indicate that pesticides were dispersed over Fort McClellan while the Veteran was stationed at the base or otherwise suggest that he had actual exposure to any such pesticides.  

In addition, with respect to exposure to smoke and fumes, the Veteran reported that he was exposed to explosions with smoke, including an explosion "the size of a football field with an intense foul smell."  See March 2011 statement in support of claim.  The September 2014 medical opinion also stated that Pelham Range was the site of uncontrolled "open burning" of munitions, pesticides, metals, chemicals, and chemical weapons.  However, it is unclear whether any such "open burning" took place during the Veteran's period of service at Fort McClellan.  Moreover, it is unclear whether the Veteran had actual exposure to "open burning" or explosions.  

The record reflects that the AOJ requested information regarding the Veteran's claimed exposure to ionizing radiation and obtained his service personnel records.  However, it does not appear that any further development has been conducted to verify the Veteran's other claimed exposures, to include herbicides.  Therefore, on remand, the AOJ should conduct all necessary development to verify the Veteran's potential exposure to environmental hazards at Fort McClellan.

Regarding ionizing radiation exposure, the record shows that the Veteran has been diagnosed with a glioma, which is a radiogenic disease as defined under 38 C.F.R. § 3.311(b)(2).  Moreover, the Veteran has contended that the disease is the result of exposure to ionizing radiation during service.

Pursuant to 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifested to a compensable degree within any other applicable presumptive period, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation doses.  38 C.F.R. § 3.311(a)(1). 

The record reflects that the AOJ requested the Veteran's service personnel records and DD Form 1141 Record of Occupational Exposure to Ionizing Radiation to attempt to confirm his exposure to radiation.  In addition, in May 2011, the United States Army Dosimetry Center researched the files for records of exposure to ionizing radiation, but they were unable to locate any records for the Veteran.  As such, no dose estimate was prepared.  However, 38 C.F.R. § 3.311 provides that dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii).  On remand, the AOJ will have the opportunity to ensure that all proper development has been conducted in accordance with 38 C.F.R. § 3.311.  

Regarding the claim for service connection for a right eye disorder, the Veteran has not been afforded a VA examination in connection with his claim.  The Veteran has asserted that he has right eye optic nerve damage and that his private physician informed him that his disorder was caused by his in-service treatment with INS.  His VA medical records also note complaints of diplopia and vision loss.  Therefore, a remand is necessary to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board does acknowledge that the Veteran submitted a July 2013 medical statement from an internet physician, Dr. D., in which he opined that isoniazid can cause optic neuritis in some patients many years after exposure.  However, the Board notes that the opinion is too speculative to support a grant of service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  

The Board also finds that the claim for service connection for a right eye disorder is inextricably intertwined with the claim for service connection for a brain tumor/glioma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Furthermore, the record shows that the Veteran received disability benefits from the Social Security Administration (SSA).  See, e.g., May 2010 statement in support of claim.  It is unclear whether the records pertaining to that decision may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.

In addition, in February 2013, the Veteran requested that VA obtain his treatment records from the Los Angeles VA Medical Center (VAMC) dated from January 2008 to the present.  However, the records currently associated with the claims file from the West Los Angeles VAMC are limited to records dated from July 2008.  Therefore, the AOJ should obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The Veteran's private medical records also note that he was referred to a neuro-ophthalmologist, Dr. S.B.  However, the underlying treatment records do not appear to be associated with the claims file.  Therefore, on remand, the AOJ should request any outstanding private medical records.  

Lastly, the Board notes that additional evidence has been associated with the claims file since the July 2014 statement of the case.  On remand, the AOJ will have the opportunity to review such evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a brain tumor and right eye disorder that are not already of record.  A specific request should be made for records from a private neuro-ophthalmologist, Dr. S.B.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the West Los Angeles VAMC dated from January 2008 to July 2008, and any other records dated from June 2014 to the present.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  The AOJ should conduct all necessary development to verify the Veteran's potential exposure to herbicides and other environmental hazards while stationed at Fort McClellan, Alabama. 

The AOJ should document all efforts undertaken and the responses received.

4.  The AOJ should consider whether any development is necessary under the provisions of 38 C.F.R. § 3.311.  

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right eye disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  He or she should specifically consider the July 2013 internet medical opinion from Dr. D. and the September 2014 private medical opinion from Dr. V.C.

The Veteran has contended that he has a current right eye disorder that is due to treatment with isoniazid during service.  See, e.g., September 2013 correspondence.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current right eye disorders, to include any optic nerve disorders.  

For each diagnosis identified, the examiner should state whether the disorder is a congenital defect or disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For any congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury that occurred during service.  

(b)  For any congenital disease, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service.

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service and whether any increase was due to the natural progression of the disorder. 

(c)  For each diagnosis identified that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any treatment with isoniazid therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining a medical opinion.

7.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


